TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MAY 23, 2014



                                  NO. 03-13-00387-CV


   Bridgeport Independent School District, Abilene Independent School District, Denton
Independent School District, Grapevine-Colleyville Independent School District, Copperas
Cove Independent School District, Stephenville Independent School District, Grand Saline
       Independent School District, Groesbeck Independent School District, Hallsville
 Independent School District, Rule Independent School District, Alice Independent School
    District, Alvarado Independent School District, Alvord Independent School District,
  Ballinger Independent School District, Beckville Independent School District, Blackwell
    Consolidated Independent School District, Brownsboro Independent School District,
     Bruceville-Eddy Independent School District, Bullard Independent School District,
    Calallen Independent School District, Carlisle Independent School District, Carthage
     Independent School District, Castleberry Independent School District, Chapel Hill
      Independent School District (Tyler), Chico Independent School District, Chireno
Independent School District, Coleman Independent School District, Colorado Independent
   School District, Cross Plains Independent School District, Decatur Independent School
District, Diboll Independent School District, Eagle Mountain-Saginaw Independent School
 District, Eula Independent School District, Everman Independent School District, Fabens
       Independent School District, Floresville Independent School District, Floydada
      Independent School District, Frankston Independent School District, Gainesville
    Independent School District, Garner Independent School District, Gary Independent
School District, Godley Independent School District, Harleton Independent School District,
  Hawkins Independent School District, Hawley Independent School District, Henderson
     Independent School District, Hudson Independent School District, Hughes Springs
Independent School District, Huntington Independent School District, Jarrell Independent
    School District, Jourdanton Independent School District, Keene Independent School
District, Kerens Independent School District, La Vernia Independent School District, Lake
    Worth Independent School District, Laneville Independent School District, Leonard
  Independent School District, Linden-Kildare Consolidated Independent School District,
Lingleville Independent School District, Lipan Independent School District, Little Cypress-
    Mauriceville Consolidated Independent School District, Lorena Independent School
  District, Monahans-Wickett-Pyote Independent School District, Nordheim Independent
School District, Palestine Independent School District, Pecos-Barstow-Toyah Independent
   School District, Perryton Independent School District, Petersburg Independent School
   District, Pewitt Consolidated Independent School District, Ponder Independent School
  District, Port Neches-Groves Independent School District, Quitman Independent School
  District, San Saba Independent School District, Seagraves Independent School District,
    Shallowater Independent School District, Silsbee Independent School District, Sinton
    Independent School District, Slidell Independent School District, Snook Independent
 School District, Spring Hill Independent School District, Springtown Independent School
   District, Sweetwater Independent School District, Tatum Independent School District,
  Taylor Independent School District, Three Rivers Independent School District, Tornillo
Independent School District, Trinity Independent School District, Valley View Independent
    School District (Valley View), Van Independent School District, Vernon Independent
    School District, Waskom Independent School District, White Settlement Independent
     School District, Winona Independent School District, Woodson Independent School
    District, Center Independent School District, Corrigan-Camden Independent School
  District, Crane Independent School District, Elgin Independent School District, Florence
   Independent School District, Gregory-Portland Independent School District, Groveton
    Independent School District, Iraan-Sheffield Independent School District, Mumford
 Independent School District, Needville Independent School District, Presidio Independent
     School District, Rio Hondo Independent School District, Smyer Independent School
     District, Southside Independent School District, Wells Independent School District,
                      Longview Independent School District, Appellants

                                                  v.

   Michael Williams, in his Official Capacity as the Commissioner of Education, and the
                            Texas Education Agency, Appellees


         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 6, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.